                   Case 1:20-cv-00410-RDM Document 12-3 Filed 03/09/20 Page 1 of 2


Timothy Parlatore

From:                  Timothy Parlatore
Sent:                  Thursday, February 20, 2020 5:30 PM
To:                    Carol Thompson
Cc:                    Gonzalez Horowitz, Brenda (USADC); Eric Montalvo; Bethany Davison; Ji-Eun Lee;
                       wcowden@cowdenllc.com
Subject:               RE: Notice of Dismissal
Attachments:           ASN M&RA Letter.pdf


Thank you. As I was writing my Answer today, I noticed something that may help to short circuit much of this case.

In your APA claims, you alleged that “The initiation of a second CDI, after the first CDI covering the exact same scope had
been ordered set aside by Defendant Modly, is not only in direct contradiction to Defendant Modly's orders, but is
arbitrary, capricious, and an abuse of discretion.” The inclusion of this passage is odd, considering the actual content of
ASN Slavonic’s order. I also note that, although you had a copy of ASN Slavonic’s letter, which was an exhibit to my
letters to the congressional reps, you chose to rely on an email from Warner’s office instead, which failed to mention
that ASN Slavonic’s letter specifically authorizes the second CDI, designates USFF as the convening authority for the
second CDI, defines the scope and imposes certain restrictions on that investigation. Although you already have this
letter, I am attaching another copy for you here.

I raise this now for two reasons:

    1. This has obvious threshold implications for your claims that this was a final agency action, as the Court has no
       jurisdiction to intervene at this point.
    2. If you had this letter and chose not to include this provision to deliberately mislead the Court, this is
       sanctionable frivolous conduct.

We are not starting this case off on the right foot at all. You have already had to dismiss one cause of action that you
failed to do any basic research on and the transcripts demonstrate that the majority of Mr. Montalvo’s factual assertions
at last week’s hearing were deliberately false representations. Your firm is unnecessarily putting your reputations and
licensing at risk to protect an aviator who is unapologetically putting lives at risk and even admitted to his own
misconduct.

Timothy C. Parlatore, Esq.
Founder and Managing Partner
Admitted to practice in New York, New Jersey and Federal Courts in Texas and Connecticut




One World Trade Center, Suite 8500, New York, NY 10007
Main: 212.603.9918 Direct: 212.679.6312 Fax: 212.202.4787
NEW YORK N.Y. | WASHINGTON D.C. | SAN DIEGO C.A. | DALLAS T.X. | ARLINGTON V.A. | FORT LEE N.J. | STAMFORD C.T. |
BOZEMAN M.T.
www.parlatorelawgroup.com/

Schedule a phone call by clicking here.

                                                             1
                        Case 1:20-cv-00410-RDM Document 12-3 Filed 03/09/20 Page 2 of 2




CONFIDENTIAL NOTICE: This E‐mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510‐
2521, is confidential, and may be legally privileged. If you are not the intended recipient, you are hereby notified that any retention, dissemination,
distribution, or copying of this communication is strictly prohibited. Please reply to the sender that you have received the message in error and
then delete it. Thank you.


From: Carol Thompson <CThompson@fedpractice.com>
Sent: Thursday, February 20, 2020 1:38 PM
To: Timothy Parlatore <timothy.parlatore@parlatorelawgroup.com>
Cc: Gonzalez Horowitz, Brenda (USADC) <Brenda.Gonzalez.Horowitz@usdoj.gov>; Eric Montalvo
<emontalvo@fedpractice.com>; Bethany Davison <bdavison@fedpractice.com>; Ji‐Eun Lee <jlee@fedpractice.com>
Subject: Notice of Dismissal

Mr. Parlatore,

As a courtesy and in line with our representation yesterday, please find attached an electronic copy of the notice
of dismissal of the Sixth Cause of Action.

Respectfully,

Carol A. Thompson
Partner




Attorney/Client Privileged, Protected and Confidential Communication. Confidentiality / Privilege Notice: This transmission, including attachments, is intended
solely for the use of the designated recipient(s). This transmission, including attachments, is intended solely for the use of the designated recipient(s). This transmission
may contain information that is confidential and/or privileged and/or otherwise protected from disclosure. If you are not the intended recipient of this e-mail, or the
employee or agent responsible for delivering such to the intended recipient, you are hereby notified that any use, disclosure or copying of this e-mail and any attachments
is strictly prohibited. This transmission, including attachments, may be covered by the Electronic Communications Privacy Act, 18 U.S.C. § 2510 et seq., and any
unlawful interceptions of such may be actionable under 18 U.S.C. § 2520. If you are not an intended recipient of this transmission, please immediately destroy all copies
received and notify the sender.




                                                                                     2
